Case: 13-20056      Document: 00513106824         Page: 1    Date Filed: 07/07/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                             United States Court of Appeals
                                                      Fifth Circuit

                                                                                 FILED
                                                                               July 7, 2015
                                    No. 13-20056                              Lyle W. Cayce
                                  Summary Calendar                                 Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

WILLIAM HORNBEAK, also known as Pookie,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:09-CR-453-2


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       William Hornbeak pleaded guilty to one count of conspiracy to
participate in sex trafficking, charged under 18 U.S.C. § 371, and two counts
of transporting an individual in interstate commerce with the intent for such
individual to engage in prostitution, in violation of 18 U.S.C. § 2421. He first
challenges the adequacy of the factual basis offered in support of his guilty plea
as to the conspiracy count. He contends that there was an inadequate basis to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20056     Document: 00513106824     Page: 2   Date Filed: 07/07/2015


                                 No. 13-20056

support the offense set forth in the written judgment, which described the
object of the conspiracy as sex trafficking by force, fraud, or coercion.
Hornbeak’s appeal waiver bars an appeal of his sentence and does not apply to
this claim, which pertains to the validity of his conviction. See United States
v. Hildenbrand, 527 F.3d 466, 474 (5th Cir. 2008); United States v. Palmer, 456
F.3d 484, 488-89 (5th Cir. 2006).
      The district court did not clearly err in concluding that Hornbeak’s guilty
plea to the § 371 conspiracy was supported by a sufficient factual basis. See
Hildenbrand, 527 F.3d at 474-75; United States v. Brooks, 681 F.3d 678, 699
(5th Cir. 2012).     At rearraignment, Hornbeak agreed that he knowingly
conspired with others to pursue the sex trafficking and prostitution scheme as
to the adult victims. He admitted taking overt actions to further the scheme.
Also, the indictment and the plea agreement, which Hornbeak signed, indicate
that he physically abused and beat victims of the scheme. A signed addendum
to the agreement indicates that Hornbeak reviewed the plea agreement with
his attorney, understood it, and voluntarily agreed to its terms.
      Finally, one of the victims to the scheme testified at an initial sentencing
hearing that Hornbeak routinely beat her with an extension cord.              See
Hildenbrand, 527 F.3d at 475 (holding, under clear error review, that
“inferences may be fairly drawn from the evidence adduced after the
acceptance of a guilty plea but before or at sentencing” when determining
whether there is an adequate factual basis for a guilty plea) (internal quotation
marks and citation omitted)).       Even if there were nothing to show that
Hornbeak, himself, used force, fraud, or coercion during the scheme, there was
a sufficient factual basis demonstrating that, as to the conspiracy offense in
Count One, his co-conspirators did. See United States v. Chaney, 964 F.2d 437,
453 (5th Cir. 1992). On this record, we cannot say that we are left “with a



                                        2
    Case: 13-20056     Document: 00513106824      Page: 3   Date Filed: 07/07/2015


                                  No. 13-20056

definite and firm conviction that a mistake has been committed.” United States
v. Hearn, 563 F.3d 95, 101 (5th Cir. 2009) (internal quotation marks and
citation omitted).
      Next, Hornbeak raises three arguments challenging the district court’s
inclusion, in the written judgment, of a requirement that he comply with the
Sex Offender Registration and Notification Act (SORNA) as a condition of
supervised release. The record reflects that Hornbeak’s appeal waiver was
knowing and voluntary. United States v. Portillo, 18 F.3d 290, 292 (5th Cir.
1994).   His challenges to the district court’s inclusion of the SORNA
requirement as a condition of supervised release are barred by his valid appeal
waiver, and we discern no clerical error in light of the inclusion of a description
of Hornbeak’s duties under the SORNA in his plea agreement. See United
States v. Higgins, 739 F.3d 733, 738-39 & n.16 (5th Cir.), cert. denied, 134 S.
Ct. 2319 (2014); see also United States v. Slanina, 359 F.3d 356, 357-58 (5th
Cir. 2004).
      AFFIRMED.




                                        3